McLennan, P. J.
(dissenting):
I cannot - concur in the proposition enunciated in the prevailing opinion, that a common laborer employed in one of the county *629houses of the State may imprison and restrain of his liberty an inmate for using profane or obscene language directed to such laborer, especially when such language is not used in the presence of other.inmates or under such circumstances as to create a disturbance or interfere with the general discipline of such institution, or that such imprisonment may be justified by a previous verbal delegation of authority by the keeper or superintendent of such institution to such laborer, or that such a subsequent ratification or approval of such imprisonment for such cause by the keeper, made in the absence of the inmate and without giving him an opportunity to be heard, will in any manner relieve the laborer from full liability for all the consequences of such imprisonment if originally ■ wrongful.
This action was brought to recover the damages sustained by the plaintiff, alleged to have been caused by reason of his unlawful imprisonment by the defendants. During the progress of the trial plaintiff’s counsel waived any claim for punitive or exemplary damages. The jury rendered a verdict in favor of the plaintiff for only sixty-five dollars, which presumably is the amount of actual damages sustained by him. At least it is not claimed upon this appeal that the verdict is excessive. The plaintiff, who was the only witness sworn in his behalf, testified in substance that he was an inmate of the county house of Onondaga county and had been for upwards of two years; that he was sixty-seven years of age; had been a cripple for eight years previous and practically incapacitated from doing any manual labor; that at the time in question the "defendant Grysler was employed as engineer and that the defendant Shea was his assistant or helper, both being common laborers and having no official responsibility for the" government or management of the institution so far as is disclosed by any adopted or published rules of the institution or by any law of the State.
The plaintiff testified that at about seven o’clock on the morning of the 21st day of September, 1204, in' seeking to take care of certain garbage as he was instructed to do, he went to the engine room where the defendants were engaged, for the purpose, of putting said garbage in the furnace to be consumed; that when he entered, there being no other inmates present, he charged the defendant Shea with having stolen a bag of nuts which belonged to him; that *630thereupon such defendant, without any other cause or provocation, called the.defendant Orysler, determined that the plaintiff should he locked up,, and’thereupon they forcibly placed, him in a cell and ■there kept him all day, practically without anything to eat or drink, they, the defendants, saying to him ’ at intervals that if he would retract the statement that Shea had stolen his bag bf nuts, which he refused tp dp;, they, thé defendants, would release him from imprisonment. ' .
The defendants’ version of the transaction is in substance that •when the plaintiff came to the engine room and charged the defendant Shea with having stolen the nuts in question, he, Shea, denied the charge; that 'thereupon the plaintiff called Shea a “ damned liar,” “a,son,of a bitch,” and used other profane and obscene language ; that the' plaintiff drew or attempted to draw a knife from his pocket, threatening at the same time to do bodily harm to the defendant Shea; that thereupon he, ,Shea, caBeff to Orysler- that they were' afraid bodily harm would be done them by the plaintiff and for that reason they determined to confine the plaintiff in a cell, which they did, and kept him there for practically twelve hours, but frequently stated to him that .if. he would retract- the charge which he had made- as to the stealing of the nuts, or would' promise to refrain from using violence as threatened, he would be discharged from imprisonment; that the. plaintiff refused to so retract or. promise, but after about twelve hours of imprisonment he ^was released. ■ . . ' -
The learned trial c.ourt charged the juiy that “the detention was a wrong on the part of the defendants unless, because of the threats or actions of the plaintiff,, they, as reasonable men, -believed, and had a right to believe, that they were in danger of bodily harm or injury unless the plaintiff was detained. ■ In -that event, and in that event only, they had the right, to detain the plaintiff until they could reasonably obtain a warrant or'obtain Ms arrest in some legal or ^proper way.” '
The jury found that the defendants had no just cause to apprehend bodily harm from the ‘old, crippled plaintiff, and so rendered a verdict, in his favor for sixty-five dollars,, and from the judgment entered thereon this appeal is taken. •" ■
We think it is elementary that if the plaintiff’-s version of the *631transaction is correct, or even if - as claimed by the defendants, he used profane and obscene language, they were not justified in punishing him by imprisonment for such alleged offense; the words and conduct of the plaintiff, if we eliminate his alleged threats which it is claimed caused the defendants to apprehend bodily harm would be done them, all of which are eliminated by the verdict of the jury, in no .manner tended to create a disturbance or a breach of the peace, and did not interfere with any rule of discipline with the enforcement of which-the defendants were concerned or for which they were responsible. They were employed solely for the purpose of looking after the conduct of the engines and boilers and not of the inmates of the institution, and it can hardly be claimed that by reason of their right to perform the first duty they had the power to assume the responsibility involved in the discharge of the latter. A father may punish his child for a failure to obey his commands or other misconduct, but it has never been held that the hired man may inflict punishment for such causes without becoming liable to the infant therefor, and so notwithstanding the father may have authorized such action. A warden of a prison or his deputy, a superintendent of an asylum or his subordinates duly authorized in that regard, may summarily restrain the inmates of their liberty for the violation of the rules and regulations of such institutions, but we venture-the suggestion that it has never before been held that the hired man or hired girl, the assistant engineer or other common laborer in such an institution, -may assume to punish an inmate for the violation of a rule, where such violation does not tend to disturb the peace of the institution, the safety or comfort of the other inmates, and was not of such character as to occasion fear of bodily harm to the employee who assumed to so act in the premises. If we keept in mind the fact that the question of defendants’ fear of bodily harm has been eliminated by the ver- . diet of the jury, the case at bar is a most forceful illustration of what the adoption of the rule contended for by the appellants would lead to. With that eliminated, the version of the transaction as claimed by the appellants is that the plaintiff found the defendant Shea alone, and chargbd him with having stolen some nuts, which for aught we know was true; Shea, however, denied the charge and the plaintiff told him he lied, which, of course,, he did if the *632charge of theft was well founded. The, discussion became mere heated and the plaintiff told Shea-that he was something worse than' a liar, which latter, charge we may assume was incapable of proof. Shea then called to his assistance another hired man, the-defendant Crysler, and they concluded to summarily and effectively end the controversy by restraining the plaintiff of his liberty, and by way of punishing him for haying dared to charge the hired man with stealing nuts, being a liar and other things, all of which perhaps were true, they prescribed bread and water as a diet for the plaintiff during his confinement. The extent of such confinement, I suppose, was determined by the rules applicable to “ indeterminate • sentences,” or more probably to the sweet will of the imprisoners. 'At all events, by reason of the summary action of the defendants in the premises we shall never know whether the charges made by the plaintiff against Shea were true or false.
Seriously, it seems to me that the right of personal liberty, even of a pauper in a county house, is too sacred to permit of its destruction in such fashion or by any such pretense. The right of personal liberty is universal, save only as it is subject to such excep-' tions as are necessary for the common welfare of society. At common law -a private citizen without warrant might lawfully seize and detain another in certain cases. It is justifiable to hold a man to restrain him .from mischief; it is lawful to interfere in a fray which endangers the lives of the combatants. Under the right of self-defense it is lawful to seize and restrain any person incapable of controlling- his own actions, whose being at large endangers the safety of others, but such action under these exceptions is only justifiable when the urgency of the case demands immediate intervention. The right to exercise this summary remedy has its foundation in a reasonable necessity and cég,ses .with the necessity. A dangerous maniac may be restrained temporarily, but only until he can be safely released or can be arrested' upon legal process or committed to the asylum under legal authority, and a person, although insane, if not - dangerous, may not thus be arrested and restrained. The right of personal liberty is too sacred to be left to the determination of an individual not charged- with any duty in the premises.
The imprisonment or restraint of the plaintiff in-the ease át bar, *633does not come within any of the exceptions alluded to or to which our attention has been called. As found by the jury he was not dangerous ; he was creating no disturbance in the presence of the other inmates; he was simply engaged in a wordy altercation with the defendant Shea, only themselves being present. The defendants, as we have seen, were not charged with any duty with respect to the management of the institution or with the enforcement of any rules relating to its government or discipline, and we, therefore, conclude that the defendants had no right or authority to imprison and restrain the plaintiff of his liberty for ány cause suggested by the evidence, other than the alleged fear of bodily harm, which was eliminated by the verdict of the jury.
It is urged in the prevailing opinion that certain exceptions present reversible error. It seems to me they are all disposed of by the proposition, if correct, that the imprisonment of the plaintiff by the defendants was wholly unjustifiable because the alleged offense "was not of such a "character as to justify summary punishment in any event,, or such as to authorize action in the premises by the defendants. However, the questions presented by such exceptions will be considered.
The defendants offered in evidence certain printed rules and regulations for the government of the Onondaga county poorhouse which presumably had been prepared by the superintendent of the poor and approved by the county judge of Onopdaga county on the 1st day of January, 1871. Such rules were excluded, an exception duly taken, and it is urged" that their exclusion was error. It will be assumed that such rules were authorized by law and approved in accordance therewith. We think an examination of the rules offered, which are contained in the record, clearly shows that they had no relevancy to any issue involved in this case. It is only claimed by appellant’s counsel that rules ID and 11 are pertinent. Those are as follows:
“ 10. Punishment will be inflicted on all those who are guilty of drunkenness, disorderly conduct, profane or obscene language, theft, waste of' food or any other waste whatever.
“ 11. The keeper will be vigilant in detecting every negligent or wilful violation of these rules, and will promptly inflict the most exemplary punishment; and in' all cases of solitary confinement for *634criminal conduct the person’s diet shall consist solely of bread and water, while those who conduct well will receive kind treatment and every reasonable indulgence.”
There is nothing in either of these rules which would authorize an employee at. the county house to. inflict punishment • on any inmate who is guilty of the use of “profane or obscene language.” Rule 11 provides: “ The keeper will be vigilant in detecting every negligent or Wilful violation of these rules, and will promptly inflict the most exemplary punishment * * Nowhere in such rule is it suggested that the engineer, assistant engineer^ or any other employee, may inflict punishment upon the inmates of .such institution because of their use of “ profane or obscene language.”
Number 1 of such rules provides: “ At the ringing of the bell in the morning every person (the sick excepted) must rise from their beds, dress and repair to the place' for washing, there wash themselves ,and then immediately commence the work assigned them by the keeper or matron.” It will hardly be claimed that if one of the inmates neglected to rise from his or her bed that the hired man or hired girl could imprison such inmate for a violation of such rule.
• There being nothing in the rules excluded by the learned court which had any bearing upon any issue involved upon the trial, or which - would authorize the defendants to imprison the plaintiff because he directed “ profane of obscene language ” to them, their exclusion was not error. ~ ■
Again, it is suggested that it was. err,or to exclude the evidence offeréd by the defendants to ihe effect that after they had, imprisoned the plaintiff they' reported the facts and circumstances to the keeper,, and that he approved of their action in" the premises and directed that the' imprisonment of the plaintiff be continued. If the imprisonment of the plaintiff by the defendants was originally illegal, any ratification'or approval of their acts by the keeper could not make it legal or lawful, or relieve them from- 'all the "Consequences of their wrongful act. (Mandeville v. Guernsey, 51 Barb. 99.)
In writing the opinion in that case the late Justice James 0. Smith said: “A person who has arrested va party without process, or on void process, w-rongfully, cannot detain him on valid process until he has-restored such party to the condition he was in at the *635time of his arrest, at least to his liberty.” The reason and justice of the rule thus enunciated is fully illustrated in this case. If we assume that the keeper had, in his discretion, the authority to imprison the plaintiff because of his use of “ profane or obscene language ” it by no means follows that such punishment would have been imposed if he had first acted in the premises, had seen the plaintiff and had heard his story. We think it will not do for the defendants to say that upon their ex $>arte statement and without hearing the plaintiff, the keeper ratified their action and that now they may claim immunity from the consequences of their acts because of such ratification. Under the rule suggested by Justice Smith it was at least their duty to have released the plaintiff and then have permitted the keeper to determine whether or not the plaintiff deserved punishment and what the punishment should be. No case lias been called to our attention in which it has been held that a person who has unlawfully imprisoned another may shield himself from the consequences of such unlawful act by asserting that after the imprisonment took place his conduct in that regarej ' was approved by someone who would have had in the first instance authority to have caused such imprisonment, such pretended approval being given in the absence of the imprisoned person and without any opportunity on his part to be heard.
Again, it is urged that the learned trial court committed reversible error in refusing to permit the defendants to prove that previously they had been verbally authorized by the keeper to punish inmates of the institution for an infraction of the rules, as applicable to this case, for using profane and obscene language. As already indicated, we think no such delegation of authority by the keejier to imprison or to punish could lawfully be made, and that "it did not in any manner relieve the defendants from the consequences of their illegal acts. No question of punitive or exemplary damages is involved. We are only concerned in ascertaining whether or not the plaintiff’s imprisonment was illegal. If it was, he is entitled to the actual damages sustained thereby.
We conclude that no verbal delegation of authority by the keeper to the defendants would justify them in imprisoning the plaintiff under the circumstances disclosed by the evidence, and that, therefore, the trial' court properly excluded the evidence • offered to *636establish the delegation of such authority. The rule w.hich was offered in evidence specifically states that the keeper shall inflict the punishment. Ho right is conferred upon him by such rule to delegate his: authority in any respect. The rule requires .the" exercise of his judgment and discretion in inflicting punishment upon the poor confined in his institution, and consequently he cannot delegate his authority by substituting the judgment and discretion of an engineer or. fireman in inflicting punishment upon the inmates confined in the institution, even as to the future government of the. inmates in matters where the institution is interested. (Providence Retreat v. City of Buffalo, 29 App. Div. 160; Powell v. Tuttle, 3 N. Y. 396; Board of Excise v. Sackrider, 35 id. 154; Birdsall v. Clark, 73 id. 73; Burke v. Burpo, 75 Hun, 568.)
The facts in this case are simple. If the plaintiff’s version of the transaction is true, no One would claim, his- imprisonment could be justified, no matter what authority had been delegated by the keeper, to the. defendants, or whether or not their acts in the, premises had been ratified. The claim made by the defendants that they were: afraid and'had reasonable cause to fear that bodily harm would be done them by1 the plaintiff has been eliminated by the verdict of the jury. It, therefore, only remains to- determine ■ whether .an inmate of a coudty ‘house may be restrained of his liberty by a common laborer because such inmate uses profane and obscene language to such laborer in a personal altercation hot in the presence of other inmates, even if verbally authorized so to do by. the' keeper of such institution, or whether or not such laborer may thus illegally imprison and escape full liability for the eons®-, quences of such imprisonment, because the keeper-may see fit to ratify such illegal and wrongful act. We are constrained to hold that the learned trial court submitted the issues of fact in this- ease '• to the jury upon the correct theory, and that his rulings upon the admission and rejection of evidence were- absolutely correct, and that the judgment and order appealed from should be affirmed.
Judgment and order reversed'and new trial ordered, with' costs to the appellant to abide the event.